DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 5/26/2022.
In this amendment, claims 1, 8, 10, and 12 have been amended.
Claims 1-21 are currently pending.  
		
Response to Arguments
Examiner has fully considered Applicant's arguments, see page 8, filed 5/26/2022, with respect to the rejection of claims under obviousness-type double patenting but they are not persuasive.  In particular, Applicant argues that the previous rejections are moot in view of the new claim limitations.  However, the claims are now rejected in view of the patented application (U.S. Patent 11,363,673) in view of MacNeille et al (US 9,565,625) as indicted below.  

Examiner has fully considered Applicant’s arguments, see pages 8-9, filed 5/26/2022, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) and they are persuasive.  Examiner has withdrawn the rejection of claim 10 under 35 U.S.C. 112(b). 

Examiner has fully considered Applicant's arguments, see pages 9-12, filed 5/26/2022, with respect to the rejection of claims 1-21 under 35 U.S.C. 102 but they are not persuasive.
Applicant argues that the MacNeille reference does not disclose the amended limitations of independent claims 1, 8, and 12.  However, upon further consideration, Examiner disagrees.  As noted in the rejections below, MacNeille anticipates the amended claim limitations.  In particular, step 845 of Figure 8 and 11:38-48 discloses the broadest reasonable interpretation of the amendments to independent claims 1 and 12.  Further, at least 12:47-52 discloses the amended limitation of claim 8.  See the rejections below for more details.  
For at least these reasons, the amended claims are rejected under 35 U.S.C. 102.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7-10, 12, 13, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of to be patented U.S. Patent 11,363,673 (herein called “the ’673 Patent”) in view of MacNeille et al (US 9,565,625). 

Regarding claims 1 and 12 of the present application: claim 8 of the ’673 Patent discloses: a system configured for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the system comprising: 
an on-board unit configured for deployment in a vehicle (see claim 8, “a vehicle-based network node”), comprising: 
at least one communication circuit configured to communicate signals for transmission and reception of data (see claim 8, “at least one communication circuit configured to communicate signals for transmission and reception of data”); and 
at least one processing circuit configured to (see claim 8, “at least one processing circuit configured to”): 
obtain during operations in an area of the network of moving things connectivity-related data relating to coverage within the area (see claim 8, “obtain during operations within an area of the network of moving things, connectivity-related data relating to Wi-Fi access points providing coverage within the area”); 
process the connectivity-related data (see claim 8, “communicate the connectivity-related data to a cloud-based network node in the network of moving things”; communicating the data includes and ins interpreted as processing the data); and 
generate or update, based on processing of the connectivity-related data, a networking decision model, wherein the networking decision model is configured for optimizing connectivity to the one or more access points in or associated with the network of moving things (see claim 8, “receive from the cloud-based network node, at least one Wi-Fi decision model” and “the at least one Wi-Fi decision model is configured for optimizing Wi-Fi connectivity…” and “manage Wi-Fi connectivity based on the at least one Wi-Fi decision model”; receiving and managing connectivity based on the decision model is reasonably interpreted as generating or updating the decision model).
Claim 8 of the ’673 Patent does not explicitly disclose the limitation control the obtaining of connectivity-related data based on, at least, one or more of system requirements, cost of data communication, and stability of one or more models, wherein the controlling comprises setting or adjusting one or both of frequency and the granularity of gathering of information.  However, MacNeille discloses a similar system using a networking decision model (coverage map).  Further, MacNeille discloses the limitation control the obtaining of connectivity-related data based on, at least, one or more of system requirements, cost of data communication, and stability of one or more models, wherein the controlling comprises setting or adjusting one or both of frequency and the granularity of gathering of information (disclosed throughout; see step 845 of Figure 8 and 11:38-48, for example, which indicate that the frequency of gathering information can be based on a configuration (i.e. every 10 minutes) or can be controlled by the network; both of these are interpreted as system requirements).  It would have been obvious to one of ordinary skill in the art to modify the ’673 Patent to control the frequency of gathering the information based on at least system requirements as suggested by MacNeille.  The rationale for doing so would have been to enable the system to control the amount of information it receives from the vehicle nodes via system requirements.  

The limitations of claim 12 are similar to the functional limitations of claim 1 and are thus similarly disclosed by claim 8 of the ’673 Patent and MacNeille.  

Regarding claim 8 of the present application: claim 1 of the ’673 Patent contains every element and thus anticipates claim 8 of the present application.  In particular, claim 1 of the ’673 Patent discloses: a system configured for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the system comprising: 
a Cloud-based network node that comprises (see claim 1, “a cloud-based network node comprising”): 
at least one communication circuit configured to communicate signals for transmission and reception of data (see claim 1, “at least one communication circuit configured to communicate signals for transmission and reception of data”); and 
at least one processing circuit configured to (see claim 1, “at least one processing circuit configured to”): 
receive from a vehicle-based network node, a networking decision model or information relating to generation of the networking decision model (see claim 1, “receive from one or more network nodes in the network of moving things connectivity-related data relating to Wi-Fi access points providing coverage within an area of the network of moving things, collected or obtained during operations in the area” and “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”; this connectivity-related data is information relating to generation of the networking decision model); and 
manage connectivity in the network of moving things based on the networking decision model (see claim 1, “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”), the managing comprising one or both of: 
processing the networking decision model or the information relating to generation of the networking decision model (see claim 1, “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”; as indicated above, the connectivity-related data is information relating to generation of the networking decision model); and 
providing to one or more network nodes, based on the processing, modeling-related data for controlling generating, updating, or using of networking decision models (claimed in the alternative (“one or both of”; the claim is met by teaching only one of the “processing” and “providing” limitations).
Claim 1 of the ’673 Patent does not explicitly disclose the limitation selecting one or more network nodes based on information relating to the networking decision model, the vehicle-based network node, and each of the one or more network nodes.  However, MacNeille discloses a similar system using a networking decision model (coverage map).  Further, MacNeille discloses the limitation selecting one or more network nodes based on information relating to the networking decision model, the vehicle-based network node, and each of the one or more network nodes (disclosed throughout; the processing of the decision model/coverage map includes selecting one or more network nodes that are part of the coverage map; as indicated 12:47-52, this processing and selecting is based on information related to the networking decision model (such as the historical data), information relating to the vehicle-based network node (such as the data measured by the vehicle) and information relating to each of the one or more network nodes (the data collected from the other nodes in process 900)).  It would have been obvious to one of ordinary skill in the art to modify the ’673 Patent to select one or more network nodes based on each of the elements claimed above.  The rationale for doing so would have been to create an accurate model of the network by collecting information from a large number of devices and incorporating this into the network model.   

Regarding claims 2 and 13 of the present application: claim 8 of the ’673 Patent discloses the limitation: wherein the at least one processing circuit is configured to share the networking decision model, or information relating to the networking decision model, with a Cloud-based network node in the network of moving things (see claim 8, “communicate the connectivity-related data to a cloud-based network node in the network of moving things”).

Regarding claims 7 and 21 of the present application: claim 8 of the ’673 Patent discloses the limitation: wherein the at least one processing circuit is configured to generate or update the networking decision model based on one or more preset optimization objective (see claim 8, “the at least one Wi-Fi decision model is configured for optimizing Wi-Fi connectivity to the one or more Wi-Fi access points by mobile access points (MAPs) deployed on-board vehicles associated with the network of moving things”).

Regarding claim 9 of the present application: claim 1 of the ’673 Patent discloses the limitations: wherein the at least one processing circuit is configured to obtain connectivity-related data (see claim 1, “receive…connectivity-related data”); and to generate or update the modeling-related data based on the connectivity-related data (see claim 1, “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”).

Regarding claim 10 of the present application: claim 1 of the ’673 Patent discloses the limitation: wherein the at least one processing circuit is configured to generate, based on the connectivity-related data, information relating to updating the networking decision model (see claim 1, “process the connectivity-related data; and generate or update, based on processing of the connectivity-related data, at least one Wi-Fi decision model”).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claim 8: the claim limitation a Cloud-based network node “selecting one or more network nodes based on information relating to the networking decision model, the vehicle-based network node, and each of the one or more network nodes” does not appear to have support in the specification or the original disclosure.  If Applicant believes that the specification does in fact support this claim limitation, specific citation of support is requested to overcome this rejection.
Claims 9-11 depend from claim 8 and are thus similarly rejected under 35 U.S.C. 112(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacNeille et al (US 9,565,625).

Regarding claim 1: MacNeille discloses a system configured for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the system comprising: 
an on-board unit configured for deployment in a vehicle (see at least the combination of communications circuit 40 and computer 44 of Figure 2, which are onboard vehicle 12), comprising: 
at least one communication circuit configured to communicate signals for transmission and reception of data (see communications circuit 40 of Figure 2 and 5:51-61, for example); and 
at least one processing circuit configured to (see computer 44 of Figure 2 and 6:47-56, for example): 
obtain during operations in an area of the network of moving things connectivity-related data relating to coverage within the area (disclosed throughout; the coverage map received by the vehicle/computer 44 in step 1615 of Figure 16 is one example; the coverage map includes performance distributions for the one or more types of communications, which are clearly connectivity-related data relating to coverage within the area; see also 18:43-51, for example; further, the computer 44 obtains “recently collected data” in step 1620 and 18:52-61, which is also connectivity-related data relating to the coverage within the area and augments the information in the coverage map); 
control the obtaining of connectivity-related data based on, at least, one or more of system requirements, cost of data communication, and stability of one or more models, wherein the controlling comprises setting or adjusting one or both of frequency and the granularity of gathering of information (disclosed throughout; see step 845 of Figure 8 and 11:38-48, for example, which indicate that the frequency of gathering information can be based on a configuration (i.e. every 10 minutes) or can be controlled by the network; both of these are interpreted as system requirements);
process the connectivity-related data (disclosed throughout; see step 1625 and 18:62-67, for example, which indicate that the computer 44 processes the data (the connectivity map and the recently collected data) to create a communications plan for the trip); and 
generate or update, based on processing of the connectivity-related data, a networking decision model, wherein the networking decision model is configured for optimizing connectivity to the one or more access points in or associated with the network of moving things (disclosed throughout; see step 1625 and 18:62-67, for example, which indicates that the data is processed to generate and/or update a networking decision model (the communications plan for the trip); the communications plan optimizes (based on “optimization targets”) connectivity to one or more access points along the planned trip route).

Regarding claim 8: MacNeille discloses a system configured for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the system comprising: 
a Cloud-based network node that comprises (see at least server 30 of Figure 1, for example, which is accessed via the cloud and thus cloud-based): 
at least one communication circuit configured to communicate signals for transmission and reception of data (see 5:18-24, for example, which indicates that the server is communicatively coupled to the cloud network and may receive data from and transmit data to one or more vehicles via the cloud; the server thus includes at least one communication circuit to transmit and receive this data); and 
at least one processing circuit configured to (see 5:18-24, for example, which indicates that the server includes at least one processor): 
receive from a vehicle-based network node, a networking decision model or information relating to generation of the networking decision model (disclosed throughout; as indicated in 5:25-34, for example, the server receives messages related to generating the coverage map (which is a networking decision model); further, as indicated in 7:39-45, the computer 44 of the vehicle may send data related to the generation of the coverage map/networking decision model); and 
manage connectivity in the network of moving things based on the networking decision model (disclosed throughout; as indicated in 3:24-32, the server generates a coverage map that is used by the vehicles to manage connectivity within the network), the managing comprising: 
processing the networking decision model or the information relating to generation of the networking decision model (disclosed throughout; as indicated in 3:24-32 and 7:39-45, for example, the server processes the data in the message received from the vehicle to create a coverage map, which is one networking decision model); 
selecting one or more network nodes based on information relating to the networking decision model, the vehicle-based network node, and each of the one or more network nodes (disclosed throughout; the processing of the decision model/coverage map includes selecting one or more network nodes that are part of the coverage map; as indicated 12:47-52, this processing and selecting is based on information related to the networking decision model (such as the historical data), information relating to the vehicle-based network node (such as the data measured by the vehicle) and information relating to each of the one or more network nodes (the data collected from the other nodes in process 900)); and
providing to one or more network nodes, based on the processing, modeling-related data for controlling generating, updating, or using of networking decision models (disclosed throughout; see 5:35-40, for example, which indicates that the server provides the coverage maps to the vehicles 12 for use in determining communications to be used in the vehicle based network).

Regarding claim 12: MacNeille discloses a method for supporting in-vehicle data-driven connectivity optimization in a network of moving things, the method comprising: 
obtaining, by on-board unit deployed in a vehicle, during operations in an area of the network of moving things, connectivity-related data relating to coverage within the area (disclosed throughout; the coverage map received by the vehicle/computer 44 in step 1615 of Figure 16 is one example; the coverage map includes performance distributions for the one or more types of communications, which are clearly connectivity-related data relating to coverage within the area; see also 18:43-51, for example; further, the computer 44 obtains “recently collected data” in step 1620 and 18:52-61, which is also connectivity-related data relating to the coverage within the area and augments the information in the coverage map); 
controlling the obtaining of connectivity-related data based on, at least, one or more of system requirements, cost of data communication, and stability of one or more models, wherein the controlling comprises setting or adjusting one or both of frequency and the granularity of gathering of information (disclosed throughout; see step 845 of Figure 8 and 11:38-48, for example, which indicate that the frequency of gathering information can be based on a configuration (i.e. every 10 minutes) or can be controlled by the network; both of these are interpreted as system requirements); 
processing, by the on-board unit, the connectivity-related data (disclosed throughout; see step 1625 and 18:62-67, for example, which indicate that the computer 44 processes the data (the connectivity map and the recently collected data) to create a communications plan for the trip); and 
generating or updating, by the on-board unit, based on processing of the connectivity-related data, a networking decision model, wherein the networking decision model is configured for optimizing connectivity to the one or more access points in or associated with the network of moving things (disclosed throughout; see step 1625 and 18:62-67, for example, which indicates that the data is processed to generate and/or update a networking decision model (the communications plan for the trip); the communications plan optimizes (based on “optimization targets”) connectivity to one or more access points along the planned trip route).

Regarding claims 2 and 13: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to share the networking decision model, or information relating to the networking decision model, with a Cloud-based network node in the network of moving things (disclosed throughout; see 7:39-45, for example, which indicates that the computer 44 of the vehicle may send data related to the networking decision model (such as the RSSI measurements).

Regarding claims 3 and 17: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to share the networking decision model, or information relating to the networking decision model, with at least one other on-board unit deployed in at least one other vehicle (see 10:52-58, for example, which indicates that a first vehicle may transmit data related to the networking decision model (the data to be synchronized with the cloud) to at least one other vehicle).

Regarding claims 4 and 18: MacNeille discloses the limitation: wherein the at least one communication circuit is configured to communicate the networking decision model, or the information relating to the networking decision model, to the at least one other on-board unit deployed via vehicle-to-vehicle (V2V) communication (see 10:52-58, for example, which indicates that a first vehicle may transmit data related to the networking decision model (the data to be synchronized with the cloud) to at least one other vehicle; the information is communicated via vehicle-to-vehicle communication as it is transmitted from one vehicle directly to another vehicle).

Regarding claims 5 and 19: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to generate or update the networking decision model based on at least one other networking decision model, or information relating to the at least one other networking decision model received from at least one other on-board unit deployed in at least one other vehicle (see Figure 15, including steps 1525-1530 and 18:5-15, for example; each of the vehicles includes a networking decision model described throughout MacNeille as indicated for a particular vehicle above; further, the vehicles exchange information related to the decision model (such as route data indicating an intended path of travel) with each other via DSRC and then store the exchanged information to update the model).

Regarding claims 6 and 20: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to generate or update the networking decision model based on historical data associated with at least one source of the connectivity-related data (see 12:47-52, for example, which indicates that the coverage map used to generate and update the networking decision model (the communications plan for the trip) includes or is based on historical data).

Regarding claims 7 and 21: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to generate or update the networking decision model based on one or more preset optimization objective (disclosed throughout; see the abstract, 2:23-24, 2:40-46, 3:33-37, and 6:63-67, for example, which indicate that the communications plan for the trip (networking decision mode) is based on an optimization target/objective).

Regarding claim 9: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to obtain connectivity-related data; and to generate or update the modeling-related data based on the connectivity-related data (disclosed throughout; see 5:24-40, for example, which indicates that the server obtains connectivity-related data and uses this data to generate at least one coverage map (which includes modeling-related data)).

Regarding claim 10: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to generate, based on the connectivity-related data, information relating to updating the networking decision model (disclosed throughout; see 5:24-40, for example, which indicates that the server obtains connectivity-related data and uses this data to generate or update the at least one coverage map).

Regarding claim 11: MacNeille discloses the limitation: wherein the at least one processing circuit is configured to share the networking decision model or information relating to the networking decision model with one or more other vehicle-based network nodes (disclosed throughout; see 5:24-40, for example, which indicates that the networking decision model (coverage map) is shared with multiple vehicles 12).

Regarding claim 14: MacNeille discloses the limitations: 
managing by the Cloud-based network node connectivity in the network of moving things based on the networking decision model (disclosed throughout; as indicated in 3:24-32, the server generates a coverage map that is used by the vehicles to manage connectivity within the network), the managing comprising one or both of:82ATTORNEY DOCKET NO. 63917US02 
processing the networking decision model or the information relating to generation of the networking decision model (disclosed throughout; as indicated in 3:24-32 and 7:39-45, for example, the server processes the data in the message received from the vehicle to create a coverage map, which is one networking decision model); and 
providing to one or more network nodes, based on the processing, modeling- related data for controlling generating, updating, or using of networking decision models (disclosed throughout; see 5:35-40, for example, which indicates that the server provides the coverage maps to the vehicles 12 for use in determining communications to be used in the vehicle based network).

Regarding claim 15: MacNeille discloses the limitation: generating or updating by the Cloud-based network node the modeling-related data based on data obtained by the Cloud- based network node (disclosed throughout; see 5:24-40, for example, which indicates that the server obtains connectivity-related data and uses this data to generate at least one coverage map (which includes modeling-related data)).

Regarding claim 16: MacNeille discloses the limitation: sharing by the Cloud-based network node the networking decision model or information relating to the networking decision model with one or more other vehicle-based network nodes (disclosed throughout; see 5:24-40, for example, which indicates that the networking decision model (coverage map) is shared with multiple vehicles 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 29, 2022